Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "a first state" however claim 1 has already set forth a first state it is therefore unclear if another state is being claimed. 
Claim 5 recites the limitation “ostomate-sink” it is unclear the meets and bound of said limitation. Applicant should provide a clear definition for the term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being Yoshiguchi et al. by (US 20150045978).
With respect to claim 1 and 6 Yoshiguchi a vehicle (aircraft) with a toilet (paragraph 0002) comprising a toilet room (lavatory), the vehicle with the toilet further comprising: 
a first electronic apparatus (paragraph 0070) installed in the vehicle, the first electronic apparatus being configured to operate the toilet room (lavatory); a first electric system (22) connected to the first electronic apparatus, the first electric system being configured to supply electric power to the first electronic apparatus; 
a second electronic apparatus (paragraph 0067) different from the first electronic apparatus installed in the vehicle; a second electric system (22) connected to the second electronic apparatus, the second electric system being configured to supply electric power to the second electronic apparatus; and control means (40) for performing control for switching between a first state (low priority devices off) and a second state (low priority devices on), the first state being a state in which the control means controls the first electric system and supplies electric power only to the first electronic apparatus (low priority device are OFF), and the second state being a state in which the control means controls the first and second electric systems and supplies electric power to the first and second electronic apparatuses (state where high and low priority devices are ON).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiguchi et al. by (US 20150045978) in view of Bauman et al. (US 20110298624).
	With respect to claim 2 Yoshiguchi does not teach the use of a battery. Bauman teaches the known use of a storage battery (paragraph 0036-40) configured to supply electric power to the first and second electronic apparatuses. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Yoshiguchi to include the use of a battery as known alternative to a low generator for the predictable result of insuring sufficient power is provided to critical infrastructure during low or anomalous conditions. 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiguchi et al. by (US 20150045978) in view of Bauman et al. (US 20110298624) in view of Jung et al. (US 20160121738).
	With respect to claim 3 Yoshiguchi as modified above teaches the electric system however does not teach a renewable energy-type electric generator configured to generate renewable energy and supply the generated renewable energy to the first electronic apparatus. Jung teaches vehicle system (paragraph 0024) a renewable energy-type electric generator (21) configured to generate renewable energy and supply the generated renewable energy to the first electronic apparatus (see power distribution relay panel. It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Yoshiguchi to include the use of a renewable generator for the benefit of reducing generator use.
With respect to claim 4 Bauman teaches wherein when the control means determines that an amount of electricity stored in the storage battery (state of charge abstract) is equal to or smaller than a predetermined amount (target voltage), or the storage battery has failed (paragraph 0009), the control means controls the first electric system and switches its state to a first state (low priority devices off). Yoshiguchi as modified by Bauman however does not teach the renewable energy-type electric generator. Jung teaches vehicle system (paragraph 0024) a renewable energy-type electric generator (21) configured to generate renewable energy and supply the generated renewable energy to the first electronic apparatus (see power distribution relay panel. It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Yoshiguchi to include the use of a renewable generator for the benefit of reducing generator use.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiguchi et al. by (US 20150045978) in view of DiGiogio (US 20210354640).
	With respect to claim 5 Yoshiguchi the first electronic apparatus however does not teach the toilet details. DiGiogio teaches at least an ostomate-sink drain pump (paragraph 0022-28) through which water is drained from an ostomate-sink for an ostomate, a toilet drain pump (paragraph 0032, 39) through which water is drained from the toilet, and a water-supply pump through which water is supplied to the toilet. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Yoshiguchi to include the use of toilet and sink pump for the predictable result of refreshing the used water.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836